[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this action arising out of a rear end collision involving the plaintiff, the defendant was defaulted for failure to appear on August 6, 1998. The case proceeded to a hearing in damages before this court with the testimony of plaintiffs widow, the plaintiff having died on August 7, 1999 from causes related to this accident. The plaintiff suffered injuries to his cervical spine and his upper right extremity. His treating physician rated plaintiff to have a 5-6% permanent partial disability of the cervical spine and a 5-6% permanent partial disability to his right upper extremity causally related to the subject accident. Plaintiffs widow testified that her deceased husband complained of limited movement to the neck and back and was depressed. The plaintiff had a total knee replacement before the accident that according to his physician makes him disabled. CT Page 15895
Based upon the injuries suffered, including those with permanent effect, the court finds reasonable damages as follows:
Economic Damages — $1,270.00
Non-Economic Damages — $15,000.00
Total — $16,270.00
Judgment may enter in favor of the plaintiff in the amount of $16,270.00 plus costs.
STODOLINK, Judge Trial Referee.